Citation Nr: 0032551	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  95-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968 and was on active duty for training in July 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 1997, the Board remanded the 
issues on appeal for further development.

In a statement submitted at his June 1997 hearing in 
Washington, DC, before a veterans law judge, the veteran 
noted that he had had ringing in his ears since active 
service.  This matter is referred to the RO for appropriate 
action.

In the November 1993 rating decision service connection was 
denied for a back disorder, but in the October 1994 statement 
of the case the issue was stated as a low back disability.  
Inasmuch as a February 1998 thoracic spine X-ray report 
reveals a current disability, the issues are as stated on the 
title page.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, there must be 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In the June 1997 remand, the Board requested that the RO 
obtain all identified medical records, to include all VA 
treatment records.  At the time of a September 1982 VA 
examination, the veteran reported that he had been treated at 
the Butler, Pennsylvania (PA), VA Medical Center for knee 
pain.  Social Security Administration (SSA) records contain 
copies of some VA treatment records, which show that the 
veteran was hospitalized in March 1993 at the Pittsburgh-
University Drive (Oakland), PA, VA Medical Center, for a 
diskectomy of C6-7, and that he was hospitalized three times 
in 1993 at the Butler, PA, VA Medical Center for his neck 
disorder.  A January 1993 discharge summary from the Butler, 
PA, VA Medical Center reflects that he had been previously 
seen at the Pittsburgh-University Drive (Oakland), PA, VA 
Medical Center, for his neck disorder.  A discharge summary 
from a hospitalization at the Butler, PA, VA Medical Center, 
from July to August 1993 reveals that he had regularly 
received follow-up treatment at the Pittsburgh-University 
Drive (Oakland), PA, VA Medical Center, subsequent to his 
diskectomy.  A December 1993 outpatient treatment record from 
the Butler, PA, VA Medical Center, shows that the veteran 
went to the Pittsburgh-University Drive (Oakland), PA, VA 
Medical Center, for treatment.  The RO only specifically 
requested, and received, treatment records from the Butler, 
PA, VA Medical Center from February 1998 to May 1999.  A 
March 1998 discharge summary shows that the veteran was last 
hospitalized at that facility in December 1996 for back 
problems.  At a minimum, all VA treatment records from 1992 
to the present need to be obtained.  VA shall make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Moreover, in an undated statement, submitted by the veteran 
in February 1994, a registered industrial nurse named Edith, 
said that the veteran came to the dispensary at his workplace 
at various times complaining of pain and discomfort in the 
back and knees arising from military injuries.  A disability 
was not identified.  In a July 1994 statement, J. Funkhouser, 
MD, reported that the veteran complained of continued 
problems from his lower back and joints, which the veteran 
related to an injury during active duty.  In June 1996 and 
March 1998 statements, Dr. Funkhouser said that the veteran 
was involved in numerous parachute drops and had a history of 
falling from a telephone pole while in military service.  Dr. 
Funkhouser opined that the veteran's chronic degenerative 
disc disease, cervical stenosis, and spontaneous fusion were 
the direct result of that "trauma," but the particular 
trauma was not identified.  Further development with regard 
to these statements is necessary.

In a January 2000 rating decision, an increased rating for a 
right wrist disorder was denied on the basis that the veteran 
failed to report for a VA examination.  In February 2000, the 
veteran filed a notice of disagreement with that decision and 
indicated a willingness to report for a VA examination, which 
he underwent, and in a March 2000 rating decision an 
increased rating for a right wrist disorder was again denied.  
In that rating decision, the RO indicated that they were not 
taking action on the notice of disagreement because he had 
been scheduled for another VA examination prior to his filing 
of a notice of disagreement.  However, there is no indication 
that the veteran withdrew his notice of disagreement.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should again ask the veteran 
to provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his back, neck, and knee disorders since 
1964, along with the approximate time 
periods.  The RO should also ask the 
veteran to provide the name and address 
of the registered industrial nurse 
(Edith) who saw him for pain and 
discomfort in his back and knees.  After 
obtaining any necessary authorization, 
the RO should then obtain any medical 
records not currently on file and also 
contact the registered industrial nurse 
and Dr. Funkhouser.  With regard to the 
nurse, the RO should ask her to identify 
any disabilities that the veteran had 
when she saw him and the basis for her 
opinion that his pain and discomfort in 
the back and knees were related to 
military injuries.  As for Dr. 
Funkhouser, the RO should ask him to 
identify the in-service trauma that 
caused the veteran's chronic degenerative 
disc disease, cervical stenosis and 
spontaneous fusion, and the basis for his 
opinion relating those disorders to that 
trauma, particularly since he initially 
stated that the veteran related those 
conditions to an injury while on active 
duty.  In any event, the RO should obtain 
all relevant records from the Pittsburgh-
University Drive (Oakland), Pennsylvania, 
VA Medical Center and the Butler, 
Pennsylvania, VA Medical Center, for the 
period from 1992 to the present, and any 
treatment records, prior to September 
1982, from the Butler, Pennsylvania, VA 
Medical Center, regarding knee problems.

4.  The RO should ask the National 
Personnel Records Center to search the 
veteran's active duty personnel records 
for any information as to whether he was 
an Airborne Ranger and the number of 
parachute jumps the veteran made.  If 
such information is available elsewhere 
the RO should follow up. The RO also 
should try to obtain a copy of Special 
Order 26 Hq, USAIC of February 3, 1965, 
which was the authority for award of the 
Parachute Badge.  

5.  After the above has been completed to 
the extent possible and the veteran has 
been notified of any evidence that was 
requested and could not be obtained, the 
RO should review the record and determine 
whether the additional evidence creates a 
need for another VA examination to 
determine if any of the veteran's claimed 
disabilities is service related.  It is 
noted that certain credibility issues are 
raised by the evidence in this case, such 
as the veteran's alleged fall from a 
telephone pole during active duty for 
training in the summer of 1964 when his 
service records show that he hurt his 
back carrying a water can, and his 
references to having been an Airborne 
Ranger, which are wholly unsupported by 
the record to date.  Thus, if an 
examination is deemed necessary it is 
essential that any examiner be apprised 
of an accurate history, which includes a 
work-related injury to the veteran's 
neck.  If the veteran is examined, the 
claims folder, to include evidence 
obtained  pursuant to this remand, and a 
copy of this remand, should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The examiner should provide 
an opinion as to the following: (1) Was 
any neck, back, left knee, or right knee 
disorder present at the veteran's 
separation from active duty in August 
1968, and if so, what was its diagnosis; 
(2) what neck, back, left knee, and/or 
right knee disorders are currently shown; 
(3) is any current neck, back, left knee, 
or right knee disorder, more likely, less 
likely, or at least as likely as not 
caused by any of the injuries during 
active service, including the low back 
injury from carrying a water can during 
active duty for training, or otherwise 
related to active service.   The examiner 
should cite the evidence and medical 
principles supporting the conclusion 
reached.  

It is essential that the service medical 
records be reviewed by the examiner, 
along with the entire post-service 
medical records, to include the 
statements of Dr. Funkhouser.  The 
examiner should not rely on the veteran's 
self-reported history pertaining to 
service if it is not corroborated by any 
independent evidence.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should then re-
adjudicate the claims of entitlement to 
service connection for back, neck, and 
bilateral knee disorders based on the 
entire evidentiary record.  If any benefit 
sought on appeal remains denied, the 
appellant and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  The RO 
also should issue a statement of the case 
on the issue of an increased rating for 
the veteran's right writs disability.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


